PER CURIAM:
This claim was submitted upon a duly executed written stipulation to the effect that the respondent is liable for damages in the sum of $94.24, based upon the following facts: On or about July 1, 1977, claimant was lawfully operating his 1973 Ford Torino on and over the Market Street Bridge, also known as U.S. Route 250, in Wheeling, West Virginia. Due to the negligence of the respondent, the claimant’s automobile was damaged by a MEN WORKING sign, which blew over and struck said automobile. Respondent is therefore liable to claimant for the sum of $94.24, which is a fair and equitable estimate of the damage sustained by the claimant.
Based on the foregoing facts, an award in the above amount is hereby made.
Award of $94.24.